UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8−K CURRENT REPORT Pursuant to Section13 or15(d) of the Securities Exchange Act of1934 Date of Report:January 23, 2015 (Date of earliest event reported) Firsthand Technology Value Fund, Inc. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 814−00830 (Commission File Number) 27−3008946 (IRS Employer Identification Number) 150 Almaden Blvd., Suite1250 San Jose, CA (Address of principal executive offices) (Zip Code) (800) 976−8776 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) [] Soliciting material pursuant to Rule14a−12 under the Exchange Act (17 CFR240.14a−12) [] Pre−commencement communications pursuant to Rule14d−2(b) under the Exchange Act (17CFR240.14d−2(b)) [] Pre−commencement communications pursuant to Rule13e−4(c) under the Exchange Act (17CFR240.13e−4(c)) Item8.01 Other Events On January 23, 2015, Firsthand Technology Value Fund, Inc. (the “Fund”) issued a press release announcing the preliminary results of its Tender Offer.The Tender Offer expired at 12:00 midnight, New York City Time, on January 22, 2015. A copy of the Press Release is filed as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release of Firsthand Technology Value Fund, Inc. issued on January 23, 2015 entitled “Firsthand Technology Value Fund, Inc. Announces Preliminary Results of Tender Offer.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRSTHAND TECHNOLOGY VALUE FUND, INC. January 23, 2015 By: /s/KEVIN LANDIS Kevin Landis President Exhibit Index Exhibit No. 99.1 Press Release of Firsthand Technology Value Fund, Inc. issued on January 23, 2015 entitled "Firsthand Technology Value Fund, Inc. Announces Preliminary Results of Tender Offer.”
